UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended March 31, 2008 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No. 000-31639 Racino Royale, Inc. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 88-0436364 (State or Other Jurisdiction ofIncorporation) (I.R.S. Employer Identification No.) 144 Front Street West, Suite 700 Toronto, Ontario, Canada M5J 2L7 (Address of Principal Executive Offices) (416) 477-5656 (Issuer’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.00001 Par Value Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes[X]No[] As of May 14, 2008 the number of common stock outstanding was 56,243,886. Racino Royale, Inc. (A Development Stage Company) INDEX PART I Financial Information Item 1. Condensed Financial Statements (unaudited) Condensed Consolidated Balance Sheet 2 Condensed Consolidated Statements of Operations and Comprehensive Loss 3 Condensed Consolidated Statements of Stockholders’ Equity (Deficit) 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis 9 Item 3. Controls and Procedures 12 PART II. Other Information Item 1. Legal Proceedings 13 Item 2. Changes In Securities And Use Of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits and Reports on Form 8-K 13 Signatures 14 1 PART I.
